Citation Nr: 0901086	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a partial right knee patellectomy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1974 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The case was remanded by the Board in May and August 2005 to 
afford the veteran a hearing he requested, and was remanded 
again in December 2006 for additional evidentiary 
development.

The veteran testified before a Decision Review Officer (DRO) 
in July 2004 and before the undersigned Veterans Law Judge at 
a hearing in May 2006.  Transcripts of the hearings are of 
record.


FINDINGS OF FACT

1.  The veteran's partial right knee patellectomy with 
residuals thereof clearly and unmistakably pre-existed his 
period of military service.  

2.  The right knee post-operative residual disability clearly 
and unmistakably did not undergo a worsening beyond natural 
progression during military service.


CONCLUSION OF LAW

The veteran does not have post-operative residuals of a 
partial right knee patellectomy that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, before the AOJ's initial adjudication of the 
claim, and again in December 2004 and February 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The February 2007 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet.

The veteran contends that his pre-existing right knee 
disability was aggravated during his short period of military 
service.  A private medical record from A.M., M.D. dated in 
February 1973 shows that the veteran had an arthrotomy of the 
right knee; removal of a mass and superior lateral pole of 
the right patella.  

The veteran's entrance examination in October 1974 shows that 
the veteran had a scar on his "left" knee, and that he 
reported having undergone a knee operation in 1970.  An SMR 
dated in January 1975 shows that the veteran complained of 
right knee pain.  He reported that he injured his knee while 
playing football in 1973.  The veteran was able to duck walk, 
had full range of motion, and there was no effusion.  An 
orthopedic evaluation also dated in January 1975 reveals that 
the veteran's disability was determined not to be 
dysfunctional.  The evaluation shows that the veteran was 
noted to have slight right quadriceps atrophy, but good 
strength in the oblique vastus medialis.  The veteran 
reportedly requested an existed prior to enlistment (EPTE) 
board because of his right knee.  

The medical evaluation board's (MEB) report shows that the 
veteran reported intermittent right knee pain and disability 
since the injury.  The veteran also indicated that he 
reported to sick call within a few days of training because 
of his knee.  The report also reveals that the veteran 
mentioned his condition to the examining medical officer at 
the time of his enlistment.  The board determined that the 
veteran did not meet the minimum standards for enlistment, 
and that he was unfit for further military service.  It was 
also determined that the veteran's condition, post-operative 
partial right patellectomy, had existed prior to service and 
was not aggravated by military service.  

A private medical record from R.W., M.D. dated in June 1979 
shows that the veteran was able to walk and move about 
without difficulty.

A private medical record from T.P., M.D. dated in March 2004 
reveals that the veteran had been treated for lumbar spine 
and right knee pain for several years.  The record does not 
show when the veteran first began being treated by Dr. T.P.  
The record indicates that the veteran reported developing 
severe pain with marching in the second month of his military 
training.  The veteran also reported that marching and 
calisthenics aggravated the symptoms and pain.  Dr. T.P. 
noted that the veteran was released from service in January 
1975 because of pain, swelling, and loss of motion.  Dr. T.P. 
opined that there had been symptoms and signs of progressive 
arthritic changes over the years with a progressive limp due 
to pain, swelling, and limited motion.  The veteran was 
diagnosed with severe degenerative arthritis of the right 
knee.  Dr. T.P. opined that because of the veteran's injury 
and subsequent surgery in 1973 and 1974, the veteran 
developed progressive degenerative changes with spurring, 
chondromalacia, and joint loss.

At his hearing before the RO in July 2004, the veteran 
testified that he had mentioned having surgery on his knee at 
his entrance physical.  He also testified that he had no 
problems with his right knee between February 1973 and 
October 1974, when he entered boot camp.  The veteran said 
that he remembered being treated for his knee in 1975, but 
that those records were unavailable.  He further testified 
that he first saw Dr. T.P. in the 1980s.

The veteran testified at his Board hearing in October 2006 
about injuring his knee prior to service.  He indicated that 
he was treated for his right knee following marching and 
calisthenics.  He again said that he was treated for his 
right knee in 1975, but that those records were unavailable.  
The veteran also testified that after recovery from his right 
knee surgery in February 1973, and before he enlisted in 
October 1974, he was able to play sports as he had done 
before.  He testified that he had had problems with his right 
knee since leaving service.  

The veteran was afforded a VA examination in August 2008.  
The veteran's claims file was reviewed.  The veteran related 
his history and noted the pain that he experienced in 
service.  The veteran reported that he was able to work in 
construction after leaving military service until 1996.  He 
reported having right knee pain daily with weight bearing or 
with walking.  An x-ray showed no acute process, and slight 
irregularity of the cephalic surface of the patella.  The 
veteran was diagnosed with status-post partial right 
patellectomy that was not worsened beyond natural progression 
by military service.  The examiner opined that, after full 
review of all available medical information and examining the 
veteran, it was evident that the veteran had a pre-existing 
right knee injury before entering service, and that he was 
only able to participate in basic training for approximately 
two months before being discharged in 1975.  The examiner 
noted that the veteran was able to work in construction for 
well over 20 years after leaving service, and there was no 
evidence of continuity or chronicity of care by evidence of 
medical records from the time that the veteran left service 
until he reported being seen again in the middle 1980s.  The 
examiner opined that any current knee disability was not 
worsened beyond natural progression by the veteran's active 
military service.

The record contains numerous VA medical records, which do not 
show treatment for the veteran's right knee.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Certain chronic diseases, including 
arthritis, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  If there is evidence that 
a pre-service disability underwent an increase in severity 
during service, the presumption of aggravation can be 
rebutted only by clear and unmistakable evidence to the 
contrary.  38 C.F.R. § 3.306(b).  

Here, the Board finds that the presumption of sound condition 
is rebutted.  A private medical record dated in February 
1973, prior to the veteran's active service, shows that he in 
fact had surgery on his right knee.  Additionally, while no 
specific disability was noted at entry, the veteran's history 
of having undergone knee surgery was noted.  There is clear 
and unmistakable evidence that the veteran had a partial 
right patellectomy prior to his entry in service in October 
1974.  See 38 C.F.R. § 3.304(b).

Additionally, the record does not show that the veteran's 
pre-existing right knee condition was aggravated by active 
service.  Indeed, the evidence shows clearly and unmistakably 
that there was no chronic worsening.  The veteran has 
testified about the pain that he experienced in service 
following marching and calisthenics.  The veteran is 
competent to testify regarding pain experienced while in 
service.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
veteran's complaints of pain are supported by his SMRs, which 
show a complaint of right knee pain in January 1975.  
Nevertheless, the evidence does not show that he experienced 
a worsening of the underlying condition.  As noted above, 
temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service."  Nothing in the 
veteran's SMRs indicates that any pain he may have 
experienced during service represented a worsening of the 
underlying condition, as opposed to flare-ups.  Moreover, the 
VA examiner specifically found that the veteran's disability 
was not worsened beyond natural progression by military 
service.  Additionally, the MEB report, which was based on 
contemporaneous evaluation by medical practitioners, 
determined that the veteran's condition was not in fact 
aggravated by military service.  These medical conclusions 
are supported by the record and therefore lead to the 
conclusion that the evidence clearly shows no worsening 
during service.  See 38 C.F.R. § 3.306(a).  Such a conclusion 
is supported by the fact that the veteran worked in 
construction for so many years after service, which fact the 
VA examiner found significant and supportive of his ultimate 
opinion.  

The conclusion is also supported by the absence of any 
documented knee complaints until years after service.  In 
this regard, the Board notes that the record contains 
numerous VA outpatient treatment records, and none of them 
shows treatment for the veteran's right knee.  The only 
record of treatment for the right knee is Dr. T.P.'s March 
2004 record that indicates that he had seen the veteran for 
several years for knee pain, although the record does not 
show when that treatment first began.  The Board also notes 
that a June 1979 private medical record shows that the 
veteran had no difficulties with walking.  The Board is not 
persuaded by Dr. T.P.'s suggestion that the veteran's current 
right knee disability developed, in part, by his military 
service.  His opinion is not supported by the record in the 
same way that the MEB and VA examiner's conclusions are.  
Additionally, as no arthritis was demonstrated to a degree of 
10 percent or more within one year of leaving qualifying 
military service, presumption of service incurrence 
consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the veteran's belief that his current 
right knee disability is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his right knee disability have no probative value.  For 
the reasons set forth above, the evidence clearly and 
unmistakably shows that the veteran's right knee disability 
pre-existed military service and was not aggravated thereby.


ORDER

Entitlement to service connection for post-operative 
residuals of a partial right knee patellectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


